Order entered April 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00006-CR
                                      No. 05-15-00007-CR
                                      No. 05-15-00008-CR
                                      No. 05-15-00009-CR

                          GARY WAYNE BARNES SR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Causes No. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                            ORDER
       The Court REINSTATES these appeals.

       On January 28, 2015, we ordered the trial court to make findings regarding the orders on

appeal in these cases and the status of the records. We ADOPT the findings that: (1) In all four

cases, appellant, through counsel, filed a motion for post-conviction DNA testing on October 25,

2007; (2) on August 22, 2008, the trial court signed an order granting his motion as to trial court

no. F80-16530-J, and on February 19, 2009, the trial court signed an order granting testing as to

trial court nos. F81-01027-J, F81-01105-J, and F81-02518-J; (3) on June 8, 2009, the trial court

conducted a hearing as to the results for trial court nos. F81-01027-J, F81-01105-J, and F81-
02518-J, and issued a written order that same date; (4) a copy of the June 8, 2009 order has not

been located; (5) on June 8, 2009, appellant filed a motion for post-conviction Y-STR DNA

testing in trial court. no. F80-16530-J, and the motion was denied that same date; (6) On July 23,

2009, the trial court conducted a hearing as to the results of the testing done for trial court no.

F80-16530-J and entered a written order that same date; (7) On August 11, 2009, the trial court

entered a written order as to trial court nos. F81-01027-J, F81-01105-J, and F81-02518-J, which

reiterated the findings entered on June 8, 2009; (8) on August 11, 2009, the trial court entered a

written order as to trial court no. F80-16530-J, which reiterated the findings entered on July 23,

2009; (9) on April 4, 2014, appellant filed a pro se motion for post-conviction DNA testing for

trial court nos. F80-16530-J, F81-01027-J, and F81-01105-J. The trial court has not yet ruled on

the April 4, 2014 motion; (10) on March 26, 2015, the trial court signed an order directing the

State to respond to the motion by May 15, 2015; (11) in December 2014, it was brought to the

trial court’s attention that the findings previously signed in cause nos. F81-01027-J, F81-01105-

J, and F81-02518-J could not be located, so the trial court entered new findings on December 11,

2014; (12) the new findings were a reiteration of the findings entered on June 8, 2009 and

August 11, 2009, and did not supplant the previous findings; (13) the December 11, 2015

findings were not included in the post-conviction habeas proceedings referenced in this Court’s

January 28, 2015 order; and (14) appellant is indigent and the Dallas County Public Defender’s

Office has been appointed to represent appellant in these appeals.

       We DIRECT the Clerk of this Court to list the Dallas County Public Defender’s Office

as appellant’s appointed counsel of record.

       We DENY as moot appellant’s January 26, 2015 pro se motions regarding the record and

appointment of counsel.
       Based on the trial court’s findings, we DIRECT the parties to file letter briefs addressing

our jurisdiction over the appeals. Specifically, the parties shall address: (1) whether there is a

final, appealable order in each of the cases; and (2) if so, whether appellant filed timely notices

of appeal to challenge those orders.

       Appellant’s jurisdictional brief is due by April 17, 2015. The State’s jurisdictional brief

is due by May 1, 2015.

       After the Court has received the briefs and determined the issue of its jurisdiction, it will

notify the parties of the next pending deadline or issue any necessary orders related to the

appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew, Dallas County Public Defender’s Office, and Lori Ordiway, Dallas County

District Attorney’s Office.

                                                     /s/     ADA BROWN
                                                             JUSTICE